Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 1 of 33 - Page ID#: 121



                     UNITED STATES DISTRICT COURT                   Eastern Di.trlot or Kontucfcy
                     EASTERN DISTRICT OF KENTUCKY                          Fl LED
                           CENTRAL DIVISION
                              LEXINGTON                                 FEB -6 2019
                                                                           AT LEXINGTON             . ·~
                                                                                                     .~·
                                                                          ROBERT R. CARR
UNITED STATES OF AMERICA                                             CLERK U.S. DISTRICT COURT




v.                  SUPERSEDING INDICTMENT NO. 5:19-CR-10-S-JMH-MAS


BENIAMIN-FILIP OLOGEANU,
    aka BENI,
    aka JOHNLA73, and
    aka MARIAN BRADISTEANU,
AUSTIN EDWARD NEDVED,
    aka USMC1991,
    aka NEDVEDTECHNOLOGIES,
     aka THATWHITECOLLARTHUGLYFE, and
     aka JIMMYGL YNN494159,
DIMITRIOUS ANTOINE BROWN,
     aka DEMETRIUS ANTWAN BROWN,
     aka DBROWNDAYTRADER,
     aka KLBGLOBAL, and
     aka MACTOWNTRADER,
RASHA WD LAMAR TULLOCH,
     aka USERPLAYGAMEOO,
     aka USERIO,
     aka UXSR, and
     aka UXSRFONE
ANDREW GILBERT YBARRA II
     aka POL TERGEISTER, and
     aka PRINCE.ADAMS

                                    * * * * *
THE GRAND JURY CHARGES:

                                 INTRODUCTION

      1.     At all times relevant to this Indictment, the Defendants, and others known

and unknown to the Grand Jury, were members and associates of a criminal organization,
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 2 of 33 - Page ID#: 122



herein referred to as the "Alexandria Online Auction Fraud Network," ("AOAF Network")

whose leaders, members, and associates engaged in, among other things, acts of mail and

wire fraud, money laundering, identity theft, and counterfeit trademark trafficking. These

acts were committed in furtherance of a wide-scale online auction fraud scheme, that is,

posting false advertisements for goods online, often using stolen identities and trademarks

from legitimate online auction companies, with the intent to defraud United States-based

victims out of money and laundering the money through channels in the United States and

ultimately Eastern Europe.     The foreign elements of the AOAF Network operated

principally out of Alexandria, Romania, while the domestic elements of the AOAF

Network operated in locations throughout the United States.

       2.      The AOAF Network, through its leaders, members, and associates, exploited

online auction sites to perpetrate their fraud, including among others eBay Inc. ("eBay"),

a company that facilitates consumer-to-consumer and business-to-consumer sales online;

Craigslist, a company that enables individuals to post a variety of online, classified

advertisements, for items such as jobs, houses, retail goods, and services; Amazon.com,

Inc. ("Amazon"), an electronic commerce and cloud computing company that enables

consumers to sell items online; and Autotrader.com, Inc. ("Autotrader"), an online

marketplace for automobile sales and purchases, that enables consumers to sell their

vehicles directly to consumers. Consumers can use each of these websites as online auction

sites to sell their goods.

       3.      The leaders, members, and associates of the AOAF Network also worked

                                             2
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 3 of 33 - Page ID#: 123




together to launder the proceeds of the online auction fraud, by converting victim payments

into bitcoin in the United States, transferring the bitcoin to Eastern Europe where many

members of the AOAF Network live and work, and then converting the bitcoin back to fiat

currency.

       4.     Payments made by victims to the AOAF Network were often in the form of

reloadable prepaid cards, prepaid debit cards, and gift cards of varying types (collectively

referred to herein as "prepaid debit cards"), including Green Dot Moneypaks, Visa One

Vanilla prepaid debit cards, PayPal My Cash cards, and Amazon gift cards; United States

postal money orders; cashier's checks; MoneyGram and Western Union wires; and bank

wires and deposits.

       5.     Bitcoin was a digital currency that operates as a peer-to-peer payment

system. Users send and receive bitcoins using wallet software on a personal computer,

mobile device, or web application. Bitcoin is exchanged between bitcoin addresses, and

every bitcoin transaction generates a transaction hash that is forever stored on a public

ledger commonly called the bitcoin blockchain.

       6.     The Confidential Source ("CS") was an American citizen, who, beginning in

late 2014, began laundering funds on behalf of several individuals conducting online

auction fraud. In June of 2015, the CS was confronted about his illegal activity by the U.S.

government and began cooperating with law enforcement at that time. He conducted all

activities in furtherance of the crimes described herein in the Eastern District of Kentucky.




                                              3
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 4 of 33 - Page ID#: 124




                                        COUNT!
                                    18 u.s.c. § 1962(d)

       7.     Paragraphs 1 through 6 above are re-alleged and incorporated herein by

reference.

                                      The Enterprise

       8.     Beginning on at least December 31, 2013, and continuing until at least the

date of this Indictment, in the Eastern District of Kentucky and elsewhere,

                           BENIAMIN-FILIP OLOGEANU,
                            AUSTIN EDWARD NEDVED,
                          DIMITRIOUS ANTOINE BROWN,
                           RASHA WD LAMAR TULLOCH,

and others known and unknown to the Grand Jury, constituted an "enterprise," as defined

by Title 18, United States Code, Section 1961 (hereafter the "AOAF Network" or the

"Enterprise"), that is, a group of individuals associated in fact. The Enterprise constituted

an ongoing organization whose members functioned as a continuing unit for the common

purpose of achieving the objectives of the Enterprise. This Enterprise was engaged in, and

its activities affected, interstate and foreign commerce.

                               The Racketeering Violation

       9.     Beginning on at least December 31, 2013, and continuing until at least the

date of this Indictment, in the Eastern District of Kentucky and elsewhere,

                          BENIAMIN-FILIP OLOGEANU,
                           AUSTIN EDWARD NEDVED,
                        DIMITRIOUS ANTOINE BROWN, and
                          RASHA WD LAMAR TULLOCH,


                                              4
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 5 of 33 - Page ID#: 125




being persons employed by and associated with the Enterprise, which Enterprise engaged

in, and the activities of which affected, interstate and foreign commerce, did knowingly,

willfully, and intentionally combine, conspire, confederate, and agree together and with

each other and with other persons known and unknown to the Grand Jury to violate 18

U.S.C. § 1962(c), that is, to conduct and participate, directly and indirectly, in the conduct

of the affairs of the Enterprise through a pattern of racketeering activity, as that term is

defined in Title 18, United States Code, Section 1961(1) and (5), involving multiple acts

indictable under

              a. 18 U.S.C. §§ 1341 and 1343 (relating to mail and wire fraud),

              b. 18 U.S.C.         §§ 1956(a)(l)(A)(i),   1956(a)(l)(B)(i),   1956(a)(2)(B)(i),

                   1956(a)(2)(A), and 1956(h) (relating to the laundering of monetary

                   instruments),

              c. 18 U.S.C. § 1028 (relating to fraud and related activity in connection with

                   identification documents, authentication features, and information), and

              d. 18 U.S.C. § 2320(a)(l) (relating to trafficking in goods or services

                   bearing counterfeit marks).

                                   Purposes of the Enterprise

    10. The purposes of the Enterprise included the following:

               a. Enriching members and associates of the Enterprise through, among

                    other things, mail and wire fraud, money laundering, identity theft, and

                   trafficking in counterfeit trademarks.

                                                 5
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 6 of 33 - Page ID#: 126



              b. Developing more efficient and effective means of conducting its

                 members' and associates' activities.

              c. Protecting the Enterprise and its members from detection, apprehension,

                  and prosecution by law enforcement.

                                Roles of the Defendants

       11.   BENIAMIN-FILIP OLOGEANU is a Romanian national from Alexandria,

Romania. During all times relevant to the Indictment, OLOGEANU was a mid- to high-

level manager in the AOAF Network.

       12.   AUSTIN EDWARD NEDVED is an American, living in or around

Massachusetts. During all times relevant to the Indictment, NEDVED was a third-party

money launderer, who managed an operation designed to receive, redeem, and convert into

bitcoin or cash victim payments, obtained as a result of the actions of the AOAF Network.

       13.   DIMITRIOUS ANTOINE BROWN is an American, living in or around

Georgia and Florida. During all times relevant to the Indictment, BROWN was a third-

party money launderer, who managed an operation designed to receive, redeem, and

convert into bitcoin or cash victim payments, obtained as a result of the actions of the

AOAF Network.

       14.   RASHA WD LAMAR TULLOCH is an American, living in or around

Georgia. During all times relevant to this Indictment, TULLOCH was a third-party money

launderer, who managed an operation designed to receive, redeem, and convert into bitcoin

or cash victim payments, obtained as a result of the actions of the AOAF Network.

                                            6
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 7 of 33 - Page ID#: 127




                           Means and Methods of the Enterprise

       15.      Among the means and methods by which the Defendants and their associates

conducted and participated in the conduct of the affairs of the Enterprise were the

following:

             a. Members of the Enterprise and their associates posted false and fictitious

                advertisements to online auction and sales websites designed to facilitate

                consumer-to-consumer sales in the United States in order to defraud

                consumers in the United States of money that they paid for the nonexistent

                items advertised.

             b. Members of the Enterprise and their associates obtained or created accounts

                to post fake advertisements, email accounts to communicate with victims,

                and bank accounts to receive victim payments by criminally possessing,

                transferring, and using personal identifying information of United States-

                based victims.

             c. Members of the Enterprise and their associates used wire communications to

                deliver to victims, most often based in the United States, invoices and emails

                containing the trademarks of legitimate operations in order to entice those

                individuals to send money for payment of the nonexistent, fraudulently

                advertised goods.

             d. Members of the Enterprise and their associates either collected victim

                payments and sent information necessary to redeem those payments to third-

                                               7
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 8 of 33 - Page ID#: 128




                 party money launderers located in the United States, or directed that victims

                 send payment directly to bank accounts, U.S. Post Office boxes, addresses,

                 or MoneyGram and Western Union locations of the third-party money

                 launderers located in the United States. These third-party money launderers

                 established bank accounts and Post Office boxes and offered physical

                 addresses to receive victim payments directly.

              e. After receiving victim payments, the money launderers converted payments

                 into bitcoin and sent the bitcoin back to Romanian-based members of the

                 Enterprise and their associates.

              f. These bitcoin recipients then employed the services of bitcoin exchangers

                 located in Europe, who were aware that the bitcoin was obtained through

                 fraudulent means, to convert the bitcoin to fiat currency.

       16.       It was further a part of the conspiracy that each defendant agreed that a conspirator

would commit at least two acts of racketeering activity in the conduct of the affairs of the

Enterprise.

                                             Overt Acts

       17.       In furtherance of the conspiracy and to achieve the objectives thereof, the

Defendants and their co-conspirators performed or caused to be performed the following

overt acts, among others, in the Eastern District of Kentucky and elsewhere:

              a. On or about March 7, 2016, BENIAMIN-FILIP OLOGEANU e-mailed

                 lindagray616@reagan.com a false eBay invoice, with a counterfeit

                 trademark for eBay, purporting to show that A.H. of North Dakota was
                                                    8
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 9 of 33 - Page ID#: 129




            selling W.G. of Missouri a 2003 Toyota Tacoma Crew SR5 for $2,500.

         b. On or about August 27, 2016, OLOGEANU requested that the CS review

            and modify the language he used in his invoices instructing victims to send

            money orders as payment.

         c. On or about November 9, 2015, AUSTIN EDWARD NEDVED provided the

            CS with address information for a Post Office box in Massachusetts, to

            receive money orders. On August 18, 2016, NEDVED provided the CS with

            address information for E.Z., to receive cashier's checks. On October 27,

            2016, NEDVED provided the CS with address information for a Post Office

            box in the name of T.M. in Massachusetts, to receive checks.

         d. DIMITRIOUS ANTOINE BROWN obtained information for bank accounts

            in the name of J.C. at Suntrust Bank, BB&T, and Robin's Financial Credit

            Union, and conveyed the bank account information to the CS. On or about

            June 29, 2016, a co-conspirator directed a victim to send $2,950 in wire

            deposits to the J.C. BB&T account. BROWN paid the CS for this wire on or

            around July 1, 2016.

         e. BROWN obtained information for bank accounts in the name of H.M. at

            Suntrust Bank, Bank of America, Robin's Financial Credit Union, Wells

            Fargo, Regions Bank, Chase Bank, and Woodforest Bank, and conveyed that

            information to the CS. On or about July 18, 2016, a co-conspirator directed

            a victim to wire $3,500 into the H.M. Chase account. Brown withdrew the

                                          9
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 10 of 33 - Page ID#: 130



                 funds from this account on or about July 27, 2016.

              f. On or about September 22, 2015, in an online chat with the CS, RASHA WD

                 LAMAR TULLOCH requested that the CS send him Visa OneVanilla card

                 codes, explaining that he has a device capable of encoding the magnetic

                 stripe on credit and debit cards and people who can run the debit card to

                 extract funds therefrom. On or about September 25, 2015, September 28,

                 2015, and October 1, 2015, TULLOCH again requested that the CS send him

                 Visa OneVanilla codes.

              g. On or about December 17, 2015 through December 19, 2015, TULLOCH

                 communicated with OLOGEANU over an online chat service about rates for

                 processing various methods of payment.        OLOGEANU also provided

                 TULLOCH with debit or gift card codes to redeem.

              h. On or about March 25, 2016, TULLOCH sent the CS a message over online

                 chat requesting a referral for services that allowed TULLOCH to log into

                 PayPal without exposing his true Internet Protocol address.

       All in violation of Title 18, United States Code, Section 1962(d).

                                          COUNT2
                                       18 u.s.c. § 1349

        18.      Paragraphs 1 through 6 above are re-alleged and incorporated herein by

 reference.

        19.      BENIAMIN-FILIP OLOGEANU, a.k.a. BENI, a.k.a. JOHNLA73, a.k.a.

 MARIAN BRADISTEANU, began working with the CS in at least December 2013, when
                                               10
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 11 of 33 - Page ID#: 131



the two communicated via a messaging platform on Localbitcoins.com and a jabber instant

messaging client.

       20.    From at least December 13, 2013, through September of 2017, in Boyd,

Scott, and Fayette Counties, in the Eastern District of Kentucky and elsewhere,

                            BENIAMIN-FILIP OLOGEANU,

and others known and unknown to the grand jury, willfully and knowingly combined,

conspired, confederated, and agreed together and with each other to commit wire fraud,

that is, willfully and knowingly, having devised and intending to devise a scheme and

artifice to defraud, and for obtaining money and property by means of false and fraudulent

pretenses, representations, and promises, would and did transmit and cause to be

transmitted by means of wire, radio, and television communication in interstate and foreign

commerce, writings, signs, signals, pictures, and sounds for the purpose of executing such

scheme and artifice, in violation of Title 18, United States Code, Section 1343.

                                Purpose of the Conspiracy

        21.    It was the purpose of the conspiracy to entice victims based in the United

 States to send money to purchase items advertised on the internet that did not exist.

                                    Manner and Means

        22.    The manner and means used to accomplish the objectives of the conspiracy

 included, among others, the following:

        23.    OLOGEANU and others used the internet to post advertisements for goods

 to online auction websites, including Craigslist and eBay.

                                              11
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 12 of 33 - Page ID#: 132




       24.    OLOGEANU and his co-conspirators persuaded victims that the

advertisements were legitimate through various means, including impersonating an

American and by pretending to be customer support. For example, OLOGEANU and his

co-conspirators     communicated      with    victims    usmg     the    email     account

dineewilliam@gmail.com.

       25.    OLOGEANU also deceived victims by sending seemingly legitimate

invoices for their purchases. On at least one occasion, on or about August 26 and 27, 2016,

OLOGEANU discussed the design and content of invoices he sent or intended to send to

victims with the CS through online communication. He requested that the CS send him

invoices, that the CS review his invoices, and that the CS help him modify the steps for

payment that were outlined on the invoices. OLOGEANU repeated his request to the CS

for invoices on several occasions.

       26.    OLOGEANU shared his invoices with others members of the AOAF

Network, including one who used the online moniker, "garethbale."

       27.    OLOGEANU requested payment for the items he advertised in various

methods, depending on which payment method was the easiest to convert into

 cryptocurrency at the time, including bank wire, money orders, and prepaid debit or gift

 cards. Through online communications, OLOGEANU consulted the CS about the best

 methods of payment in the United States at the time.

       28.     In this way, OLOGEANU convinced numerous victims to send him payment

 for nonexistent items advertised online.

                                             12
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 13 of 33 - Page ID#: 133



       All in violation of Title 18, United States Code, Section 1349.

                                        COUNT3
                                    18 u.s.c. § 1956(h)

       29.    Paragraphs 1 through 6 and 18 through 28 above are re-alleged and

incorporated herein by reference.

       30.    From at least December 13, 2014, through September of 2017, in Boyd,

Scott, and Fayette Counties, in the Eastern District of Kentucky and elsewhere,

                            BENJAMIN-FILIP OLOGEANU,

and others known and unknown, knowingly combined, conspired, confederated, and

agreed together and with each other to commit offenses against the United States in

violation of Title 18, United States Code, Sections 1956(a)(l) and 1956(a)(2), to wit:

    (a) knowingly conducting and attempting to conduct financial transactions affecting

       interstate and foreign commerce, which transactions involved the proceeds of

       specified unlawful activity, that is, violations of Title 18, United States Code,

       Sections 2, 1343, and 1349, with the intent to promote the carrying on of such

       specified unlawful activity and, that while conducting and attempting to conduct

       such financial transactions, knew that the property involved in the financial

       transactions represented the proceeds of some form of unlawful activity, in violation

       of Title 18, United States Code, Section 1956(a)(l)(A)(i);

    (b) knowingly conducting and attempting to conduct financial transactions affecting

       interstate and foreign commerce, which transactions involved the proceeds of

       specified unlawful activity, that is, violations of Title 18, United States Code,
                                             13
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 14 of 33 - Page ID#: 134



       Sections 2, 1343, and 1349, knowing that the transactions were designed in whole

       and in part to conceal and disguise the nature, location, source, ownership, and

       control of the proceeds of said specified unlawful activity in violation of Title 18,

       United States Code, Section 1956(a)(l)(B)(i);

    (c) knowingly transporting, transmitting, and transferring, or attempting to transport,

       transmit, and transfer monetary instruments and funds from a place in the United

       States to or through a place outside the United States, with the intent to promote the

       carrying on of a specified unlawful activity, that is, Title 18, United States Code,

       Sections 2, 1343, and 1349, in violation of Title 18, United States Code,

       Section 1956(a)(2)(A); and

    (d) knowingly transporting, transmitting, and transferring, or attempting to transport,

       transmit, and transfer monetary instruments and funds from a place in the United

       States to or through a place outside the United States, knowing that the instruments

       and funds represent the proceeds of some form of unlawful activity and that the

       transportation was designed in whole or part to conceal or disguise the nature,

       location, source, ownership, or control of the proceeds of specified unlawfully

       activity, that is, Title 18, United States Code, Sections 2, 1343, and 1349, in

       violation of Title 18, United States Code, Section 1956(a)(2)(B)(i).

                                    Manner and Means

       31.    The manner and means used to accomplish the objectives of the conspiracy

 included, among others, the following:

                                             14
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 15 of 33 - Page ID#: 135




       32.    After enticing a victim to send money to OLOGEANU in the manner

described above, OLOGEANU would often collect payment information and provide that

to the CS. OLOGEANU and the CS shared a Google Sheets spreadsheet with each other,

on which the two maintained a ledger of their activity. Through wire communications,

OLOGEANU provided the CS at least one Gmail address for purposes of accessing the

Google Sheets spreadsheet.     On this spreadsheet, OLOGEANU and the CS recorded

information about payments victims had made to OLOGEANU and his co-conspirators.

       33.    OLOGEANU also communicated the necessary information about victim

payments to the CS via wire communication. OLOGEANU knew that the CS used other

co-conspirators, based in the United States, to process the money sent by the victims. The

 co-conspirators processed the money by taking the codes from the prepaid debit cards, re-

 encoding those codes to new "dummy" cards, or collecting the wire transfers, money

orders, and cashier's checks, and converting that money to bitcoin to transfer to

OLOGEANU.

       34.    AUSTIN EDWARD NEDVED, DIMITRIOUS ANTOINE BROWN,

RASHA WD LAMAR TULLOCH, and ANDREW GILBERT YBARRA II, and others,

processed payments for OLOGEANU.

       35.    OLOGEANU posted to the Google Sheets spreadsheet the bitcoin addresses

 to which he wanted his bitcoin sent. He also provided bitcoin addresses in the course of

 online chat communications with a co-conspirator. The co-conspriator then sent bitcoin he

 had converted for OLOGEANU from the Eastern District of Kentucky to bitcoin addresses

                                            15
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 16 of 33 - Page ID#: 136




OLOGEANU provided.

       36.    OLOGEANU then transferred his bitcoin to another co-conspirator located

outside the United States. That co-conspirator exchanged the bitcoin that represented the

proceeds of the underlying fraud into fiat currency, including Romanian lei (RON), Euros,

and other government-backed currency.

       All in violation of Title 18, United States Code, Section 1956(h).

                                       COUNT4
                                   18 u.s.c. § 1956(h)

       37.    Paragraphs 1 through 6 above are re-alleged and incorporated herein by

reference.

       38.    From at least February 17, 2015, through November 2017, in Boyd, Scott,

and Fayette Counties, in the Eastern District of Kentucky and elsewhere,

                             AUSTIN EDWARD NEDVED

and others known and unknown, knowingly combined, conspired, confederated, and

agreed together and with each other to commit offenses against the United States in

violation of Title 18, United States Code, Sections 1956(a)(l) and 1956(a)(2), to wit:

    (a) knowingly conducting and attempting to conduct financial transactions affecting

       interstate and foreign commerce, which transactions involved the proceeds of

       specified unlawful activity, that is, violations of Title 18, United States Code,

       Sections 2, 1343, and 1349, with the intent to promote the carrying on of such

       specified unlawful activity and, that while conducting and attempting to conduct

       such financial transactions, knew that the property involved in the financial
                                             16
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 17 of 33 - Page ID#: 137



       transactions represented the proceeds of some form of unlawful activity, in violation

       of Title 18, United States Code, Section 1956(a)(l)(A)(i);

   (b) knowingly conducting and attempting to conduct financial transactions affecting

       interstate and foreign commerce, which transactions involved the proceeds of

       specified unlawful activity, that is, violations of Title 18, United States Code,

       Sections 2, 1343, and 1349, knowing that the transactions were designed in whole

       and in part to conceal and disguise the nature, location, source, ownership, and

       control of the proceeds of said specified unlawful activity in violation of Title 18,

       United States Code, Section 1956(a)(l)(B)(i);

   (c) knowingly transporting, transmitting, and transferring, or attempting to transport,

       transmit, and transfer monetary instruments and funds from a place in the United

       States to or through a place outside the United States, with the intent to promote the

       carrying on of a specified unlawful activity, that is, Title 18, United States Code,

       Sections 2, 1343, and 1349, in violation of Title 18, United States Code,

       Section 1956(a)(2)(A); and

    (d) knowingly transporting, transmitting, and transferring, or attempting to transport,

       transmit, and transfer monetary instruments and funds from a place in the United

       States to or through a place outside the United States, knowing that the instruments

       and funds represent the proceeds of some form of unlawful activity and that the

       transportation was designed in whole or part to conceal or disguise the nature,

       location, source, ownership, or control of the proceeds of specified unlawfully

                                             17
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 18 of 33 - Page ID#: 138



        activity, that is, Title 18, United States Code, Sections 2, 1343, and 1349, m

       violation of Title 18, United States Code, Section 1956(a)(2)(B)(i).

                                    Manner and Means

       39.     The manner and means used to accomplish the objectives of the conspiracy

included, among others, the following:

       40.     The CS, in the Eastern District of Kentucky, received prepaid debit/gift card

codes from a foreign fraudster, typically located in Europe, and conveyed that information

to NEDVED. NEDVED or his co-conspirators encoded the prepaid debit/gift card codes

onto dummy cards. Then, NEDVED or his co-conspirators used the dummy cards to

purchase money orders or other forms of payment. Finally, NEDVED would convert the

money orders or other forms of payment into cash or bitcoin, and send those funds to the

CS, minus a previously agreed upon percentage of value, which NEDVED retained as his

payment.

       41.    NEDVED also provided the CS with bank account information or Post Office

box details. The CS would then convey this information to the foreign fraudster, who would

direct the victims to send payment to the bank accounts or Post Office boxes provided.

NEDVED and his co-conspirators then collected the victim payment and converted it or

sent it directly to the CS in the form of cash or bitcoin, minus a previously agreed upon

percentage of value, which NEDVED retained as his payment.

        42.    Ultimately, the CS, located in the Eastern District of Kentucky, transferred

the remaining proceeds of the fraud to the foreign fraudsters, typically located in Europe.

                                              18
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 19 of 33 - Page ID#: 139



      All in violation of Title 18, United States Code, Section 1956(h).

                                        COUNTS
                                    18 U.S.C. § 1028A

       43.   From on or about September 15, 2016, through at least on or about October

11, 2016, in Scott and Fayette Counties, in the Eastern District of Kentucky and elsewhere,

                             AUSTIN EDWARD NEDVED

did knowingly transfer, possess, and use, without lawful authority, a means of

identification of another person, T.M., during and in relation to a felony violation

enumerated in 18 U.S.C. § 1028A(c), to wit, wire fraud and bank fraud, knowing that the

means of identification belonged to another actual person, in violation of Title 18, United

States Code, Section 1028A(a)(l).

                                        COUNT6
                                    18 u.s.c. § 1956(h)

       44.    Paragraphs 1 through 6 above are re-alleged and incorporated herein by

reference.

       45.    From at least March 2015, through March 2017, in Boyd, Scott, and Fayette

Counties, in the Eastern District of Kentucky and elsewhere,

                          DIMITRIOUS ANTOINE BROWN

and others known and unknown, knowingly combined, conspired, confederated, and

agreed together and with each other to commit offenses against the United States in

violation of Title 18, United States Code, Sections 1956(a)(l) and 1956(a)(2), to wit:

    (a) knowingly conducting and attempting to conduct financial transactions affecting

                                            19
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 20 of 33 - Page ID#: 140



       interstate and foreign commerce, which transactions involved the proceeds of

       specified unlawful activity, that is, violations of Title 18, United States Code,

       Sections 2, 1343, and 1349, with the intent to promote the carrying on of such

       specified unlawful activity and, that while conducting and attempting to conduct

       such financial transactions, knew that the property involved in the financial

       transactions represented the proceeds of some form of unlawful activity, in violation

       of Title 18, United States Code, Section 1956(a)(l)(A)(i);

    (b) knowingly conducting and attempting to conduct financial transactions affecting

       interstate and foreign commerce, which transactions involved the proceeds of

       specified unlawful activity, that is, violations of Title 18, United States Code,

       Sections 2, 1343, and 1349, knowing that the transactions were designed in whole

       and in part to conceal and disguise the nature, location, source, ownership, and

       control of the proceeds of said specified unlawful activity in violation of Title 18,

       United States Code, Section 1956(a)(l)(B)(i);

    (c) knowingly transporting, transmitting, and transferring, or attempting to transport,

       transmit, and transfer monetary instruments and funds from a place in the United

       States to or through a place outside the United States, with the intent to promote the

       carrying on of a specified unlawful activity, that is, Title 18, United States Code,

       Sections 2, 1343, and 1349, in violation of Title 18, United States Code,

       Section 1956(a)(2)(A); and

    (d) knowingly transporting, transmitting, and transferring, or attempting to transport,

                                             20
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 21 of 33 - Page ID#: 141



       transmit, and transfer monetary instruments and funds from a place in the United

       States to or through a place outside the United States, knowing that the instruments

       and funds represent the proceeds of some form of unlawful activity and that the

       transportation was designed in whole or part to conceal or disguise the nature,

       location, source, ownership, or control of the proceeds of specified unlawfully

       activity, that is, Title 18, United States Code, Sections 2, 1343, and 1349, in

       violation of Title 18, United States Code, Section 1956(a)(2)(B)(i).

                                   Manner and Means

       46.    The manner and means used to accomplish the objectives of the conspiracy

included, among others, the following:

       47.    The CS, in the Eastern District of Kentucky, received prepaid debit/gift card

codes from a foreign fraudster, typically located in Europe, and conveyed that information

to BROWN. BROWN or his co-conspirators encoded the prepaid debit/gift card codes

onto dummy cards. Then, BROWN or his co-conspirators used the dummy cards to

purchase money orders or other forms of payment. Finally, BROWN would convert the

money orders or other forms of payment into cash or bitcoin, and send those funds to the

 CS, minus a previously agreed upon percentage of value, which BROWN retained as his

payment.

       48.    BROWN also provided the CS with bank account information or Post Office

box details. The CS would then convey this information to the foreign fraudster, who would

direct the victims to send payment to the bank accounts or Post Office boxes provided.

                                            21
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 22 of 33 - Page ID#: 142




BROWN and his co-conspirators then collected the victim payment and converted it or sent

it directly to the CS in the form of cash or bitcoin, minus a previously agreed upon

percentage of value, which BROWN retained as his payment.

        49.    Ultimately, the CS, located in the Eastern District of Kentucky, transferred

the remaining proceeds of the fraud to the foreign fraudsters, typically located in Europe.

        All in violation of Title 18, United States Code, Section l 956(h).

                                         COUNT7
                                   18 U.S.C. § 1028(a)(2)

        50.    On or about August 14, 2017, in Fayette County, in the Eastern District of

Kentucky and elsewhere,

                           DIMITRIOUS ANTOINE BROWN

 did knowingly transfer authentication features or false identification documents, to wit:

 four false Florida Driver's Licenses with holograms, knowing that such authentication

 features or documents were produced without lawful authority, and the authentication

 features or false identification documents were transported in the mail in the course of the

 unauthorized transfer, in violation of Title 18, United States Code, Section 1028(a)(2).

                                         COUNTS
                                   18 U.S.C. § 1028(a)(2)

        51.    On or about August 17, 201 7, in Fayette County, in the Eastern District of

 Kentucky and elsewhere,

                           DIMITRIOUS ANTOINE BROWN




                                              22
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 23 of 33 - Page ID#: 143



did knowingly transfer authentication features or false identification documents, to wit:

four false Florida Driver's Licenses with holograms, knowing that such authentication

features or documents were produced without lawful authority, and the authentication

features or false identification documents were transportyd in the mail in the course of the

unauthorized transfer, in violation of Title 18, United States Code, Section 1028(a)(2).

                                       COUNT9
                                   18 u.s.c. § 1956(h)

       52.    Paragraphs 1 through 6 above are re-alleged and incorporated herein by

reference.

       53.    From at least February 2015, through September 2017, in Boyd, Scott, and

Fayette Counties, in the Eastern District of Kentucky and elsewhere,

                           RASHAWD LAMAR TULLOCH

and others known and unknown, knowingly combined, conspired, confederated, and

agreed together and with each other to commit offenses against the United States in

violation of Title 18, United States Code, Sections 1956(a)(l) and 1956(a)(2), to wit:

    (a) knowingly conducting and attempting to conduct financial transactions affecting

       interstate and foreign commerce, which transactions involved the proceeds of

       specified unlawful activity, that is, violations of Title 18, United States Code,

       Sections 2, 1343, and 1349, with the intent to promote the carrying on of such

       specified unlawful activity and, that while conducting and attempting to conduct

       such financial transactions, knew that the property involved in the financial

       transactions represented the proceeds of some form of unlawful activity, in violation
                                             23
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 24 of 33 - Page ID#: 144



      of Title 18, United States Code, Section 1956(a)(l)(A)(i);

   (b) knowingly conducting and attempting to conduct financial transactions affecting

      interstate and foreign commerce, which transactions involved the proceeds of

      specified unlawful activity, that is, violations of Title 18, United States Code,

       Sections 2, 1343, and 1349, knowing that the transactions were designed in whole

      and in part to conceal and disguise the nature, location, source, ownership, and

      control of the proceeds of said specified unlawful activity in violation of Title 18,

      United States Code, Section 1956(a)(l)(B)(i);

   (c) knowingly transporting, transmitting, and transferring, or attempting to transport,

      transmit, and transfer monetary instruments and funds from a place in the United

       States to or through a place outside the United States, with the intent to promote the

      carrying on of a specified unlawful activity, that is, Title 18, United States Code,

       Sections 2, 1343, and 1349, in violation of Title 18, United States Code,

       Section 1956(a)(2)(A); and

   (d) knowingly transporting, transmitting, and transferring, or attempting to transport,

      transmit, and transfer monetary instruments and funds from a place in the United

       States to or through a place outside the United States, knowing that the instruments

       and funds represent the proceeds of some form of unlawful activity and that the

       transportation was designed in whole or part to conceal or disguise the nature,

       location, source, ownership, or control of the proceeds of specified unlawfully

       activity, that is, Title 18, United States Code, Sections 2, 1343, and 1349, in

                                             24
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 25 of 33 - Page ID#: 145



      violation of Title 18, United States Code, Section 1956(a)(2)(B)(i).

                                   Manner and Means

       54.    The manner and means used to accomplish the objectives of the conspiracy

included, among others, the following:

       55.    The CS, in the Eastern District of Kentucky, received prepaid debit/gift card

codes from a foreign fraudster, typically located in Europe, and conveyed that information

to TULLOCH. TULLOCH or his co-conspirators encoded the prepaid debit/gift card codes

onto dummy cards. Then, TULLOCH or his co-conspirators used the dummy cards to

purchase money orders or other forms of payment. Finally, TULLOCH would convert the

money orders or other forms of payment into cash or bitcoin, and send those funds to the

CS, minus a previously agreed upon percentage of value, which TULLOCH retained as his

payment.

       56.    TULLOCH also provided the CS with bank account information or Post

Office box details. The CS would then convey this information to the foreign fraudster,

who would direct the victims to send payment to the bank accounts or Post Office boxes

provided. TULLOCH and his co-conspirators then collected the victim payment and

converted it or sent it directly to the CS in the form of cash or bitcoin, minus a previously

agreed upon percentage of value, which TULLOCH retained as his payment.

       57.    Ultimately, the CS, located in the Eastern District of Kentucky, transferred

the remaining proceeds of the fraud to the foreign fraudsters, typically located in Europe.

        All in violation of Title 18, United States Code, Section l 956(h).

                                             25
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 26 of 33 - Page ID#: 146




                                       COUNT 10
                                   18 u.s.c. § 1956(h)

       58.    Paragraphs 1 through 6 above are re-alleged and incorporated herein by

reference.

       59.    From at least March 2016, through February 2017, in Boyd, Scott, and

Fayette Counties, in the Eastern District of Kentucky and elsewhere,

                          ANDREW GILBERT YBARRA II

and others known and unknown, knowingly combined, conspired, confederated, and

agreed together and with each other to commit offenses against the United States in

violation of Title 18, United States Code, Sections 1956(a)(l) and 1956(a)(2), to wit:

   (a) knowingly conducting and attempting to conduct financial transactions affecting

       interstate and foreign commerce, which transactions involved the proceeds of

       specified unlawful activity, that is, violations of Title 18, United States Code,

       Sections 2, 1343, and 1349, with the intent to promote the carrying on of such

       specified unlawful activity and, that while conducting and attempting to conduct

       such financial transactions, knew that the property involved in the financial

       transactions represented the proceeds of some form of unlawful activity, in violation

       of Title 18, United States Code, Section 1956(a)(l)(A)(i);

    (b) knowingly conducting and attempting to conduct financial transactions affecting

       interstate and foreign commerce, which transactions involved the proceeds of

       specified unlawful activity, that is, violations of Title 18, United States Code,

       Sections 2, 1343, and 1349, knowing that the transactions were designed in whole
                                             26
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 27 of 33 - Page ID#: 147



       and in part to conceal and disguise the nature, location, source, ownership, and

       control of the proceeds of said specified unlawful activity in violation of Title 18,

       United States Code, Section 1956(a)(l)(B)(i);

    (c) knowingly transporting, transmitting, and transferring, or attempting to transport,

       transmit, and transfer monetary instruments and funds from a place in the United

       States to or through a place outside the United States, with the intent to promote the

       carrying on of a specified unlawful activity, that is, Title 18, United States Code,

       Sections 2, 1343, and 1349, in violation of Title 18, United States Code,

       Section 1956(a)(2)(A); and

    (d) knowingly transporting, transmitting, and transferring, or attempting to transport,

       transmit, and transfer monetary instruments and funds from a place in the United

       States to or through a place outside the United States, knowing that the instruments

       and funds represent the proceeds of some form of unlawful activity and that the

       transportation was designed in whole or part to conceal or disguise the nature,

       location, source, ownership, or control of the proceeds of specified unlawfully

       activity, that is, Title 18, United States Code, Sections 2, 1343, and 1349, in

       violation of Title 18, United States Code, Section 1956(a)(2)(B)(i).

                                    Manner and Means

       60.    The manner and means used to accomplish the objectives of the conspiracy

 included, among others, the following:

       61.    The CS, in the Eastern District of Kentucky, received prepaid debit/gift card

                                             27
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 28 of 33 - Page ID#: 148



codes from a foreign fraudster, typically located in Europe, and conveyed that information

to YBARRA. YBARRA or his co-conspirators encoded the prepaid debit/gift card codes

onto dummy cards. Then, YBARRA or his co-conspirators used the dummy cards to

purchase money orders or other forms of payment. Finally, YBARRA would convert the

money orders or other forms of payment into cash or bitcoin, and send those funds to the

CS, minus a previously agreed upon percentage of value, which YBARRA retained as his

payment.

       62.    YBARRA also provided the CS with bank account information or Post

Office box details. The CS would then convey this information to the foreign fraudster,

who would direct the victims to send payment to the bank accounts or Post Office boxes

provided.    YBARRA and his co-conspirators then collected the victim payment and

converted it or sent it directly to the CS in the form of cash or bitcoin, minus a previously

agreed upon percentage of value, which YBARRA retained as his payment.

       63.    Ultimately, the CS, located in the Eastern District of Kentucky, transferred

the remaining proceeds of the fraud to the foreign fraudsters, typically located in Europe.

        All in violation of Title 18, United States Code, Section 1956(h).

                                       COUNT 11
                                    18 U.S.C. § 1028A

       64.    On or about February 21, 2017, in Scott and Fayette County, in the Eastern

District of Kentucky and elsewhere,

                           ANDREW GILBERT YBARRA II



                                             28
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 29 of 33 - Page ID#: 149



did knowingly transfer, possess, and use, without lawful authority, a means of

identification of another person, M.J., during and in relation to a felony violation

enumerated in 18 U.S.C. § 1028A(c), to wit, wire fraud, knowing that the means of

identification belonged to another actual person, in violation of Title 18, United States

Code, Section 1028A(a)(l).

                             FORFEITURE ALLEGATIONS
                                    18 u.s.c. § 1963
                                18 U.S.C. § 981(a)(l)(C)
                                 18 U.S.C. § 982(a)(l)
                                    28 u.s.c. § 2461

       1.      The allegations contained in Count One of this Indictment are hereby re-

alleged and incorporated herein by reference for the purpose of alleging forfeiture pursuant

to the provisions of Title 18, United States Code, Section 1963.

       2.      Upon conviction of the offense charged in Count One of this Indictment,

                             BENIAMIN-FILIP OLOGEANU,
                              AUSTIN EDWARD NEDVED,
                           DIMITRIOUS ANTOINE BROWN, and
                             RASHAWD LAMAR TULLOCH

shall forfeit to the United States of America,

            a. Any interest acquired or maintained in violation of section 1962, which

               interests are subject to forfeiture to the United States pursuant to Title 18,

               United States Code, Section 1963(a)(l);

            b. Any interest in, security of, claim against, or property or contractual right of

               any kind affording a source of influence over, any enterprise which the

               defendants established, operated, controlled, conducted, or participated in the
                                              29
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 30 of 33 - Page ID#: 150



               conduct of, in violation of section 1962, which interests, securities, claims,

               and rights are subject to forfeiture to the United States pursuant to Title 18,

               United States Code, Section 1963(a)(2); and

            c. Any property constituting, or derived from, any proceeds obtained, directly

               or indirectly, from racketeering activity in violation of section 1962, which

               property is subject to forfeiture to the United States pursuant to Title 18,

               United States Code, Section 1963(a)(3).

       3.      The allegations contained in Counts Two through Four, Six, Nine, and Ten

of this Indictment are hereby re-alleged and incorporated by herein by reference for the

purpose of alleging forfeiture pursuant to Title 18, United States Code, Sections

981(a)(l)(C) and 982(a)(l) and Title 28, United States Code, Section 2461.

       4.      Upon conviction of the offenses charged in Counts Two through Four, Six,

Nine, and Ten of this Indictment,

                             BENIAMIN-FILIP OLOGEANU,
                              AUSTIN EDWARD NEDVED,
                            DIMITRIOUS ANTOINE BROWN,
                           RASHA WD LAMAR TULLOCH, and
                            ANDREW GILBERT YBARRA II

shall forfeit to the United States of America, any property, real or personal, which is

involved in violations of Title 18, United States Code, Section 1956, and/or constitutes or

is derived from proceeds traceable to violations of Title 18, United States Code, Sections

 1349 or 1956, which property is subject to forfeiture to the United States pursuant to Title




                                              30
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 31 of 33 - Page ID#: 151



 18, United States Code, Sections 98l(a)(l)(C) and 982(a)(l) and Title 28, United States

Code, Section 2461.

       The following specific property is subject to forfeiture pursuant to paragraphs 2 and

3 above:

       BITCOIN ACCOUNTS:

       1)    Lobalbitcoins.com account in the name of USMC 1991, belonging to Austin
       E. Nedved

       2)   Localbitcoins.com account in the name of UserPlaygameOO, belonging to
       Rashawd Tulloch

       3)    Localbitcoins.com account in the name of dbrowndaytrader, belonging to
       Dimitrious Brown

       VEHICLE:

       2013 Porsche Panamera GTS970, license plate number B125MKR, VIN
       WPOZZZ97ZDL070949, in the name ofBENIAMIN-FILIP OLOGEANU;

       REAL PROPERTY:

        1)     Real property at 18 Frigului Street, Building 1, Apartment 719 and Spot 1-
        83, Bucharest, Romania, in the name of Alexandrina and Daniel Ologeanu,
        consisting of an apartment and parking spot; and

        2)    Real property located in Scorniceti Village, Olt County, Romania, in the
        name of Beniamin-Filip Ologeanu, consisting of land and a small residence,
        purchased under notarial contract number 949 on March 20, 2017 (69,500 square
        meters), and notarial contract number 13822 on December 20, 2017.

        6.      If any property subject to forfeiture pursuant to Title 18, United States Code,

 Sections 1963(a)(l)-(3), 981(a)(l)(C), and 982(a)(l) and Title 28, United States Code,

 Section 2461 (c), as a result of any act or omission of the defendants:

             a. Cannot be located upon the exercise of due diligence;
                                               31
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 32 of 33 - Page ID#: 152



          b. Has been transferred or sold to, or deposited with, a third party;

          c. Has been placed beyond the jurisdiction of the court;

          d. Has been substantially diminished in value; or

          e. Has been comingled with other property which cannot be divided without

              difficulty,

the United States of America, shall be entitled to forfeiture of substitute property, pursuant

to Title 21, United States Code, Section 853(p) and Title 18, United States Code, 1963(m).

       All pursuant to Title 18, United States Code, Sections 1963(a)(l)-(3), 981(a)(l)(C),

and 982(a)(l), and Title 28, United States Code, Section 246l(c), which incorporates Title

21, United States Code, Section 853(p).

                                                   A TRUE BILL



                                                   -FORE~---~--------




~-:r/~f·
ROBERT M. DUNCAN, JR.                   •
UNITED STATES ATTORNEY




                                              32
Case: 5:19-cr-00010-JMH-MAS Doc #: 34 Filed: 02/06/19 Page: 33 of 33 - Page ID#: 153



                                      PENALTIES

COUNT 1: Not more than 20 years imprisonment, $250,000 fine or twice the gross
         gain or loss, and 3 years supervised release.

COUNT 2: Not more than 20 years imprisonment, $250,000 fine or twice the gross
         gain or loss, and 3 years supervised release.

COUNTS 3, 4, 6, 9, and 10:

             Not more than 20 years imprisonment, $500,000 fine or twice the gross
             gain or loss, and 3 years supervised release.

COUNTS 7 & 8:

             Not more than 15 years imprisonment, $250,000 fine or twice the gross
             gain or loss, and 3 years supervised release.

COUNTS 5 & 11:

             If convicted of one count, mandatory term of imprisonment of two years, to
             be served consecutive to any other sentence imposed for Counts 1 through
             3.

             If convicted of two or more counts: 2 years imprisonment, which may run
             concurrently, in whole or in part, with any other term of imprisonment
             imposed for Aggravated Identity Theft convictions, but consecutively to
             any term of imprisonment imposed on Counts 1 through 3.

             Plus, not more than $250,000 fine and 1 year supervised release on each
             count of conviction on Counts 4 through 5.

PLUS:        Mandatory special assessment of $100 per count.

PLUS:        Restitution, if applicable.

 PLUS:       Forfeiture as listed.




                                           33
